--------------------------------------------------------------------------------

EXHIBIT 10.1


SECOND AMENDMENT TO MASTER LOAN AGREEMENT


THIS SECOND AMENDMENT TO MASTER LOAN AGREEMENT (this "Amendment") is made and
entered into as of May 18, 2009 ("Amendment Effective Date"), by and among
MATTERHORN FINANCIAL SERVICES LLC, a California limited liability company
("Borrower"), PERFORMANCE CAPITAL MANAGEMENT, LLC, a California corporation
("PCM"), VARDE INVESTMENT PARTNERS, L.P., a Delaware limited partnership
("Lender").


RECITALS


WHEREAS, Borrower, PCM and Lender are parties to that certain Master Loan
Agreement dated as of June 10, 2004, as amended (the "Loan Agreement").


WHEREAS, Borrower, PCM and Lender desire to amend certain terms of the Loan
Agreement, in accordance with Section 10.5 thereof, as stated herein.


NOW THEREFORE, in consideration of the foregoing premises and the agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, PCM, Borrower and Lender agree as
follows:


1.      Definitions. Capitalized terms not otherwise defined herein have the
respective meaning contained in the Loan Agreement.


2.      Amended Definition. Article I of the Loan Agreement is hereby amended by
deleting in its entirety the definition of "Facility Termination Date" and
replacing it with the following definition:


"Facility Termination Date" shall mean June 10, 2010, or any earlier termination
of this Loan Agreement in accordance with its terms."


3.      Effective only Upon Full Execution and Delivery. This Amendment shall
become effective as of the date first written above upon execution and delivery
by all of the parties hereto, which delivery may be made by delivery of
signatures via facsimile,


4.      Ratification; No other Amendments Intended. As amended hereby, the Loan
Agreement and all of the Loan Documents are hereby ratified, approved, and
confirmed in every respect, and shall remain in full force and effect. Except as
expressly set forth herein, no other amendment to the Loan Agreement or the
other Loan Documents is intended.


5.      Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.


6.      Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provisions in any other jurisdiction.

 
 

--------------------------------------------------------------------------------

 

7.      Amendment as Loan Document. This Amendment is a "Loan Document" as that
term is used in the Loan Agreement.


8.      Successors and Assigns. This Amendment shall be binding upon, and shall
inure to the benefit of, Borrower, PCM and Lender, and their respective
successors and assigns.


9.      Titles. Titles of the Sections of this Amendment are merely for
convenience in reading and shall not be construed to alter, modify or interpret
the meaning of the provisions under said titles.


[The remainder of this page was intentionally left blank.]

 
2

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO MASTER LOAN AGREEMENT
[Signature Page]


The undersigned have executed this Second Amendment to Loan Agreement as of the
date first above written.
 
LENDER:
 
BORROWER:
VARDE   INVESTMENT   PARTNERS, L.P.
 
MATTERHORN FINANCIAL SERVICES LLC
By Varde Investment Partners G.P., LLC, Its General Partner
 
By Performance Capital Management, LLC,
By Varde Partners, L.P., Its Managing Member
 
Its Sole Member
By Varde Partners, Inc., Its General Partner
                               
By:
/s/ David J. Caldwell C.O.O.
By:
/s/ Christopher N. Giles,
   
David Caldwell, Chief Operating Officer
 
Christopher N. Giles, Vice President
                               
PCM:
       
PERFORMANCE CAPITAL MANAGEMENT, LLC
                         
By:
/s/ David J. Caldwell C.O.O.
       
David Caldwell, Chief Operating Officer

 
AGREEMENT OF GUARANTOR


The undersigned Guarantor hereby acknowledges the terms of the within Amendment
and agrees to continue to be bound as a Guarantor under the Guaranty described
in the Loan Agreement. The Guarantor agrees and acknowledges that Lender is
relying on Guarantor's agreement to execute this Agreement and that Lender would
not enter into the Amendment without Guarantor's agreement to be bound hereby.



 
GUARANTOR::
 
PERFORMANCE CAPITAL MANAGEMENT, LLC
             
By:
/s/ David J. Caldwell C.O.O.
   
David Caldwell, Chief Operating Officer



 
3

--------------------------------------------------------------------------------